DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 1a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Specifically, applicant is alleging that this is prior art at least in the response dated 9/2/2022; the lack of a prior art label makes the figures improper. 

Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 9/2/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: para [0017] includes the clause “having the general configuration of the prior art apparatus illustrated in Figure 1”, and similarly makes additional references throughout to figure 1 and 1a, and discusses that the present invention is like the prior art with respect to the slicer; e.g. “ As in the prior art configuration the slicer blade…”. Similarity between the present invention’s slicer and the prior art was not presented originally and constitutes new matter. 
The inclusion in [00018] of the phrases “due to the chute  having been arranged at an angle (theta) relative to the axis of rotation of the slicing blade and wherein the chute has also been rotated about its longitudinal axis between an angle greater than 0 and less than 180…is also rotated relative to the slicing plane” does not find support in the original disclosure. There is no discussion or explanation as to how the chute is able to rotate about its longitudinal axis. It is shown bolted in place in the figures (See figure 3) submitted originally, and so this clause does not make sense as supplied now, and does not find original support. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-15, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims as amended remain or are newly indefinite. They do not make sense in the context of the disclosure as a whole. 
Claim 1, inter alia, requires a “slicer unit” and “chute” where the “chute is rotated about its central longitudinal axis between 0 and 180 degrees away from an orientation…” which does not make sense. The chute is shown bolted into place on the top of the slicer at figure 3—there is no rotation of the chute about its axis that is possible as the chute is best understood to be disclosed. Claim 20 suffers from the same indefiniteness. 

Claim 20 contains a clause, similar to that in claim 1—which as a whole is not understandable as it is not grammatical and references things that are not clearly or understandably disclosed: “ rotating each one of the at least one chute about its central longitudinal axisbetween 0 degrees to 180 degrees away from an orientation wherein the chute is
arranged relative to the cutting blade such that a plane extending through at least
one edge of the chute outlet extends parallel to the cutting blade plane, to an
orientation wherein the chute is arranged relative to the cutting blade such that the
plane extending through the at least one edge of the chute outlet is disposed in a
non-parallel relationship relative to the cutting blade plane;” does not make sense in the form presented in claim 20, nor in claim 1, since the rotation about the longitudinal axis of any chutes is not disclosed—it does not make sense. The chutes are shown in figure 3 bolted to the lid, and no rotation is shown or explained in a way that a person of ordinary skill reading this clause (or its claim 1 counterpart : “Said each one of said at least one chute is axially rotated about its central longitudinal axis between 0 to 180 degrees away from an orientation wherein the chute is arranged relative to the cutting blade such that a plane extending through at least one edge of the chute outlet extends parallel to the cutting blade plane to an orientation wherein the chute is arranged relative to the cutting blade such that the plane extending through the at least one edge of the chute outlet is disposed in a non-parallel relationship relative to the cutting blade plane to the plane of the blade.”) would not be able to understand what is being claimed. 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-15, 19-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As filed, the specification does not show a configuration of the present invention including any cutting blade—it is only shown in relation to the prior art. 
The claims are nonetheless drawn to a combination of “a slicer unit” and “at least one chute.” 
While applicant may have envisioned some combination of old known cutters and a new feature of chute—the disclosure filed fails to reasonably apprise us of its scope, and of the actual or constructive reduction to practice. By omitting the essential details of how the proposed combination is actually implemented, applicant has demonstrated in the original filing that the invention as claimed was not described in sufficient detail to meet the written description requirement. 
As noted above, the fact that various details about the assembled combination (e.g. the position of the chute, as in the claim limitation now recited as “ chute is angled relative to the cutting blade such that….” Applicant did not disclose the claimed invention in a form ready for patenting—demonstrating possession of the claimed invention.  The invention was at best disclosed as a chute system—and not a combination of chutes and cutter—since applicant did not disclose in a meaningful way how the cutter was to be actually implemented in combination with the chutes. 
While it is acknowledged that cutters are known features in the art—this avoids only a lack of enablement rejection. Examiner understands that a person of ordinary skill could make and use a chute with a blade (broadly; though the indefiniteness of the chutes, noted above, still prevent any patent from issuing). This possibility of implementation for those of ordinary skill does not preclude the finding here, that the disclosure lacks sufficient written description for the claims at issue— including a cutter and a chute system. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724